Exhibit 10.5

 

 

IMMUNOMEDICS, INC.

 

 

NONQUALIFIED STOCK OPTION NOTICE

Grant No.:_______

 

This Notice evidences the award of nonqualified stock options (each, an “Option”
or collectively, the “Options”) that have been granted to you, Robert Iannone,
subject to and conditioned upon your agreement to the terms of the attached
Nonqualified Stock Option Agreement (the “Agreement”).  The Options entitle you
to purchase shares of common stock, par value $0.01 per share (“Common Stock”),
of Immunomedics, Inc., a Delaware corporation (the “Company”), under the
Immunomedics, Inc. 2014 Long-Term Incentive Plan (the “Plan”).  The number of
shares you may purchase and the exercise price at which you may purchase them
are specified below.  This Notice constitutes part of and is subject to the
terms and provisions of the Agreement and the Plan, which are incorporated by
reference herein.  You must return an executed copy of this Notice to the
Company within 30 days of the date hereof.  If you fail to do so, the Options
may be rendered null and void in the Company’s discretion.

 

Grant Date:  April 9, 2018

 

Number of Options:  140,000 Options, each permitting the purchase of one Share,
 of which 70,000 Options are in Performance Group 1, and 70,000 Options are in
Performance Group 2

 

Exercise Price:  $14.46 per share

 

Expiration Date: The Options expire at 5:00 P.M. Eastern Time on the 7th
anniversary of the Grant Date (the “Expiration Date”), unless fully exercised or
terminated earlier.

 

Vesting Schedule:  Subject to the terms and conditions described in the
Agreement, the Options become vested in accordance with the schedule below:

 

Except as provided in the Agreement and provided your Service has not terminated
prior to the applicable vesting date except as set forth below upon a
Termination of Service:

 

Performance Group 1

 

Twenty-five percent (25%) of the Options in Performance Group 1 shall vest on
the first anniversary of the Date of Grant and 2.08333% of the Options in
Performance Group 1 shall vest on such date each month thereafter through the
fourth anniversary of the Grant Date (each such vesting date is referred to
herein as a “Vesting Date” and each such vesting tranche is referred to herein
as a “Tranche”), provided that as of the Vesting Date for each Tranche, the
Group 1 Performance Milestone has been met (“Group 1 Performance Milestone”).

 

If the Group 1 Performance Milestone is not met as of the Vesting Date for a
Tranche, then the Tranche shall vest on the  date after such performance
milestone is met.

 

Performance Group 2

 

Twenty-five percent (25%) of the Options in Performance Group 2 shall vest on
the first anniversary of the Date of Grant and 2.08333% of the Options in
Performance Group 2 shall vest on such date each month thereafter through the
fourth anniversary of the Grant Date, provided that as of the Vesting Date for
each Tranche the Group 2 Milestone has been met (“Group 2 Performance
Milestone”).

 

If the Group 2 Performance Milestone is not met as of the Vesting Date for a
Tranche, then the Tranche shall vest on the date after such performance
milestone is met.

 

Notwithstanding any provision in the Plan to the contrary, immediately prior to
and contingent upon a Change in Control, all unvested options in Performance
Group 1 or 2 shall vest and become exercisable only to the extent that the Group
1 or Group 2 Performance Milestone, as applicable, has been attained prior to
such Change in Control.  The Company may adjust the Performance Group 1
Milestone and Performance Group 2 Milestone in connection with a Change in
Control pursuant to the Plan’s adjustment provisions to the extent applicable.







--------------------------------------------------------------------------------

 

Termination of Service

 

Except as provided herein, no  Options shall become vested after the earlier of
your termination of Service or termination of the Option.

 

If your Service is terminated by the Company without Cause, or by you for Good
Reason (either, an “Involuntary Termination”), and if the Group 1 Performance
Milestone or Group 2 Performance Milestone is attained within 90 days after your
termination of Service, then all unvested Options in the applicable Performance
Group 1 or 2 subject to such Group 1 or 2 Performance Milestone, as applicable,
shall vest on the date after the attainment thereof.

 

Notwithstanding the foregoing, if a Change in Control occurs the day before or
within 180 days after your Involuntary Termination and if the Group 1
Performance Milestone or Group 2 Performance Milestone is attained prior to such
Change in Control, then all unvested Options in the applicable Performance Group
1 or 2 subject to such Group 1 or 2 Performance Milestone, as applicable, shall
vest, if at all, upon the Change in Control.

 

“Cause” and “Good Reason” have the meaning given those terms in your Employment
Agreement.

 

Options are rounded down to the nearest whole share on interim vesting dates and
are rounded up on the last vesting date.

 

 

 

Performance Milestones

Number of
Options Eligible
to Vest

Performance Group 1 - Fair Market Value of one share of Immunomedics, Inc.
Common Stock, on the Nasdaq Stock Market or other US established securities
exchange or market on which the average closing price is US $28.92 or higher for
the prior 15 consecutive trading days

70,000 Options

Performance Group 2- Fair Market Value of one share of Immunomedics, Inc. Common
Stock, on the Nasdaq Stock Market or other US established securities exchange or
market on which the average closing price is US $43.38 or higher for the prior
15 consecutive trading days

70,000 Options

Total

140,000 Options

 

 







--------------------------------------------------------------------------------

 

 

The extent to which the Options are exercisable as of a particular date is
rounded down to the nearest whole share.  However, exercisability is rounded up
to 100% on the fourth anniversary of the Grant Date.

 

 

 

 

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael R. Garone

 

 

 

 

Date:

April 9, 2018

 

I acknowledge that I have carefully read the attached Agreement and the
prospectus for the Plan and agree to be bound by all of the provisions set forth
in these documents.

 

 

 

 

Enclosures:

Nonqualified Stock Option Agreement

 

OPTIONEE

 

Prospectus for the 2014 Long-Term

 

 

 

Incentive Plan

 

/s/ Robert Iannone

 

Exercise Form

 

 

 

 

 

 

Date:

April 9, 2018

 

 

 





--------------------------------------------------------------------------------

 



Grant No.: _____

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

UNDER THE

 

IMMUNOMEDICS, INC. 2014 LONG-TERM INCENTIVE PLAN

 

1.     Terminology.  Capitalized terms used in this Agreement are defined in the
correlating Stock Option Notice and/or the Glossary at the end of the Agreement.

 

2.     Exercise of Options.

 

(a)     Exercisability.  The Options will become vested and exercisable in
accordance with the Vesting Schedule set forth in the Stock Option Notice, so
long as you are in the Service of the Company from the Grant Date through the
applicable vesting dates except as set forth in the Stock Option Notice.

 

(b)     Right to Exercise.  You may exercise the Options, to the extent
exercisable, at any time on or before 5:00 P.M. Eastern Time on the Expiration
Date or the earlier termination of the Options, unless otherwise provided under
applicable law.  Notwithstanding the foregoing, if at any time the Administrator
determines that the delivery of Shares under the Plan or this Agreement is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful.  If at any time the Administrator determines that
the delivery of Shares under the Plan or this Agreement is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Options or receive Shares pursuant to the
Options shall be suspended until the Administrator determines that such exercise
or delivery would not violate such rules.  Section 3 below describes certain
limitations on exercise of the Options that apply in the event of your death,
Total and Permanent Disability, or termination of Service.  The Options may be
exercised only in multiples of whole Shares and may not be exercised at any one
time as to fewer than one hundred Shares (or such lesser number of Shares as to
which the Options are then exercisable).  No fractional Shares will be issued
under the Options.

 

(c)     Exercise Procedure.  In order to exercise the Options, you must provide
the following items to the Secretary of the Company or his or her delegate
before the expiration or termination of the Options:

 

(i)      notice, in such manner and form as the Administrator may require from
time to time, specifying the number of Shares to be purchased under the Options;

 

(ii)     full payment of the Exercise Price for the Shares or properly executed,
irrevocable instructions, in such manner and form as the Administrator may
require from time to time, to effectuate a broker-assisted cashless exercise,
each in accordance with Section 2(d) of this Agreement;  and

 

(iii)    full payment of applicable withholding taxes pursuant to Section 7 of
this Agreement.

 

An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable federal, state and foreign
securities laws.  Notwithstanding the foregoing, if the Administrator permits
payment by means of delivering properly executed, irrevocable instructions,

 





-  1  -

--------------------------------------------------------------------------------

 



in such manner and form as the Administrator may require from time to time, to
effectuate a broker-assisted cashless exercise and such instructions provide for
sale of Shares under a limit order rather than at the market, the exercise will
not be effective until the earlier of the date the Company receives delivery of
cash or cash equivalents in full payment of the Exercise Price or the date the
Company receives confirmation from the broker that the sale instruction has been
fulfilled, and the exercise will not be effective unless the earlier of such
dates occurs on or before termination of the Options.

 

(d)     Method of Payment.  You may pay the Exercise Price by:

 

(i)      delivery of cash, certified or cashier’s check, money order or other
cash equivalent acceptable to the Administrator in its discretion;

 

(ii)     a broker-assisted cashless exercise in accordance with Regulation T of
the Board of Governors of the Federal Reserve System through a brokerage firm
designated or approved by the Administrator;

 

(iii)    subject to such limits as the Administrator may impose from time to
time, tender (via actual delivery or attestation) to the Company of other shares
of Common Stock of the Company which have a Fair Market Value on the date of
tender equal to the Exercise Price;

 

(iv)    subject to such limits as the Administrator may impose from time to
time, net share settlement;

 

(v)     any other method approved by the Administrator; or

 

(vi)    any combination of the foregoing.

 

(e)     Issuance of Shares upon Exercise.  The Company shall issue to you the
Shares underlying the Options you exercise as soon as practicable after the
exercise date, subject to the Company’s receipt of the aggregate exercise price
and the requisite withholding taxes, if any.  Upon issuance of such Shares, the
Company may deliver, subject to the provisions of Section 7 below, such Shares
on your behalf electronically to the Company’s designated stock plan
administrator or such other broker-dealer as the Company may choose at its sole
discretion, within reason, or may retain such Shares in uncertificated
book-entry form.  Any share certificates delivered will, unless the Shares are
registered or an exemption from registration is available under applicable
federal and state law, bear a legend restricting transferability of such Shares.

 

3.     Termination of Service.

 

(a)     Termination of Unexercisable Options.  If your Service with the Company
ceases for any reason, the Options that are then unexercisable, subject to
giving effect to the provisions set forth on the Stock Option Notice, will
terminate immediately upon such cessation.

 

(b)     Exercise Period Following Termination of Service.  If your Service with
the Company ceases for any reason other than discharge for Cause, the Options
that are then exercisable, subject to giving effect to the provisions set forth
on the Stock Option Notice, will terminate upon the earliest of:

 

(i)      the expiration of 90 days following such cessation, if your Service
ceases on account of your voluntary termination other than for Total and
Permanent Disability or death;

 

(ii)     the expiration of 180 days following your Involuntary Termination,
provided, however,  that such period shall be extended to 365 days

 





-  2  -

--------------------------------------------------------------------------------

 



if a Change in Control occurs the day before or within 180 days following your
Involuntary Termination with such exercise period subject to earlier termination
upon the termination of the Options as permitted under Section 11 of the Plan;

 

(iii)    the expiration of 365 days following such cessation, if your Service
ceases on account of your Total and Permanent Disability or death; or

 

(iv)        the Expiration Date.

 

In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution.

 

(c)     Misconduct.  The Options will terminate in their entirety, regardless of
whether the Options are then exercisable, immediately upon your discharge from
Service for Cause, or upon your commission of any of the following acts during
the exercise period following your termination of Service: (i) fraud on or
misappropriation of any funds or property of the Company, or (ii) your breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company, as determined by the Administrator, which
determination will be conclusive.

 

(d)     Change in Status.  In the event that your Service is with a business,
trade or entity that, after the Grant Date, ceases for any reason to be part or
an Affiliate of the Company, your Service will be deemed to have terminated for
purposes of this Section 3 upon such cessation if your Service does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

4.     Nontransferability of Options.  Except to the extent permitted under
Section 9(b) of the Plan, these Options and, before exercise, the underlying
Shares are nontransferable otherwise than by will or the laws of descent and
distribution and, during your lifetime, the Options may be exercised only by you
or, during the period you are under a legal disability, by your guardian or
legal representative.  Except as provided above, the Options and, before
exercise, the underlying Shares may not be assigned, transferred, pledged,
hypothecated, subjected to any “put equivalent position,” “call equivalent
position” (as each preceding term is defined by Rule 16(a)-1 under the
Securities Exchange Act of 1934), or short position, or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

5.     Nonqualified Nature of the Options.  The Options are not intended to
qualify as incentive stock options within the meaning of Code section 422, and
this Agreement shall be so construed.  You hereby acknowledge that, upon
exercise of the Options, you will recognize compensation income in an amount
equal to the excess of the then Fair Market Value of the Shares over the
Exercise Price and must comply with the provisions of Section 7 of this
Agreement with respect to any tax withholding obligations that arise as a result
of such exercise.

 

6.     Withholding of Taxes.

 

(a)     At the time the Options are exercised, in whole or in part, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll or any other payment of any kind due to you and otherwise agree to
make adequate provision for foreign, federal, state and local taxes required by
law to be withheld, if any, which arise in connection with the Options.  The
Company may require you to make a cash payment to cover any withholding tax
obligation as a condition of exercise of the Options or issuance of share
certificates representing Shares.

 





-  3  -

--------------------------------------------------------------------------------

 



 

(b)     The Administrator may, in its sole discretion, permit you to satisfy, in
whole or in part, any withholding tax obligation which may arise in connection
with the Options either by electing to have the Company withhold from the Shares
to be issued upon exercise that number of Shares, or by electing to deliver to
the Company already-owned shares, in either case having a Fair Market Value not
in excess of the amount necessary to satisfy the statutory minimum withholding
amount due.

 

7.     Adjustments.  The Administrator may make various adjustments to your
Options, including adjustments to the number and type of securities subject to
the Options and the Exercise Price, in accordance with the terms of the
Plan.  In the event of any transaction resulting in a Change in Control (as
defined in the Plan) of the Company, the outstanding Options will terminate upon
the effective time of such Change in Control unless provision is made in
connection with the transaction for the continuation or assumption of such
Options by, or for the substitution of the equivalent awards of, the surviving
or successor entity or a parent thereof.  In the event of such termination, you
will be permitted, immediately before the Change in Control, to exercise or
convert all portions of such Options that are then exercisable or which become
exercisable upon or prior to the effective time of the Change in Control.

 

8.     Non-Guarantee of Employment or Service Relationship.  Nothing in the Plan
or this Agreement will alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan.

 

9.     No Rights as a Stockholder.  You shall not have any of the rights of a
stockholder with respect to the Shares until such Shares have been issued to you
upon the due exercise of the Options.  No adjustment will be made for dividends
or distributions or other rights for which the record date is prior to the date
such Shares are issued.

 

10.   The Company’s Rights.  The existence of the Options shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

11.   Entire Agreement.  This Agreement, together with the correlating Stock
Option Notice and the Plan, contain the entire agreement between you and the
Company with respect to the Options.  Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Options shall be
void and ineffective for all purposes.

 

12.   Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided,  however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.

 

13.   Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.  Any
conflict between the terms of this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event

 





-  4  -

--------------------------------------------------------------------------------

 



of any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan shall govern.  A copy of the Plan is available upon request to
the Administrator.

 

14.   Section 409A.  This Agreement and the Options granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code. 
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent.  Nothing in the Plan or this Agreement
shall be construed as including any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Options.  Should any provision of the Plan or this Agreement be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it may be modified and given effect, in the sole discretion of the
Administrator and without requiring your consent, in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code.  The foregoing, however,
shall not be construed as a guarantee or warranty by the Company of any
particular tax effect to you.

 

15.   Electronic Delivery of Documents.  By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Options, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

 

16.   No Future Entitlement.  By execution of the Notice, you acknowledge and
agree that:  (i) the grant of these Options is a one-time benefit which does not
create any contractual or other right to receive future grants of stock options,
or compensation in lieu of stock options, even if stock options have been
granted repeatedly in the past; (ii) all determinations with respect to any such
future grants, including, but not limited to, the times when stock options shall
be granted or shall become exercisable, the maximum number of shares subject to
each stock option, and the purchase price, will be at the sole discretion of the
Administrator; (iii) the value of these Options is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;
(iv) the value of these Options is not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments or
similar payments, or bonuses, long-service awards, pension or retirement
benefits; (v) the vesting of these Options ceases upon termination of employment
with the Company or transfer of employment from the Company, or other cessation
of eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) if the underlying Common Stock does not increase in value,
these Options will have no value, nor does the Company guarantee any future
value; and (vii) no claim or entitlement to compensation or damages arises if
these Options do not increase in value and you irrevocably release the Company
from any such claim that does arise.

 

17.   Personal Data.  For the purpose of implementing, administering and
managing these Options, you, by execution of the Notice, consent to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to any Change in Control transaction or capital raising
transaction involving the Company.  You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social security number, tax identification number, date of
birth, nationality, job and payroll location, data for tax withholding purposes
and shares awarded, cancelled, exercised, vested and unvested) may be
transferred to third parties assisting in the implementation, administration and
management of these Options and the Plan and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data
by the recipient(s).  You understand that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country.  You understand that

 





-  5  -

--------------------------------------------------------------------------------

 



data will be held only as long as is necessary to implement, administer and
manage these Options.  You understand that you may, at any time, request a list
with the names and addresses of any potential recipients of the personal data,
view data, request additional information about the storage and processing of
data, require any necessary amendments to data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s Secretary.  You understand, however, that refusing or withdrawing your
consent may affect your ability to accept a stock option.

 

18.   Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions.  As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in New Jersey, and you hereby agree and submit to the
personal jurisdiction of any federal or state court in New Jersey.  You further
agree that you will not deny or attempt to defeat such personal jurisdiction or
object to venue by motion or other request for leave from any such court.

 

19.   Resolution of Disputes.  Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby.  You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator.  You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.

 

20.   Headings.  The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

{Glossary begins on next page}

 





-  6  -

--------------------------------------------------------------------------------

 



GLOSSARY

 

(a)     “Administrator” means the Board or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan.

 

(b)     “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Immunomedics,
Inc.  For this purpose, “control” means ownership of 50% or more of the total
combined voting power or value of all classes of stock or interests of the
entity.

 

(c)     “Cause” has the meaning ascribed to such term or words of similar import
in your written employment or service contract with the Company as in effect at
the time at issue and, in the absence of such agreement or definition, means
your (i) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company, any affiliate, customer or vendor; (iii) personal
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation (other than minor traffic violations or similar offenses) or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with your duties or willful failure to perform your
responsibilities in the best interests of the Company; (v) illegal use or
distribution of drugs; (vi) violation of any Company rule, regulation, procedure
or policy; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by you for
the benefit of the Company, all as determined by the Administrator, which
determination will be conclusive.

 

(d)     “Change in Control”  has the meaning set forth in the Plan.

 

(e)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)      “Company” includes Immunomedics, Inc. and its Affiliates, except where
the context otherwise requires.  For purposes of determining whether a Change in
Control has occurred, Company shall mean only Immunomedics, Inc.

 

(g)     “Employment Agreement” means that certain Employment Agreement between
you and the Company dated as of March 27, 2018.

 

(h)     “Fair Market Value” of a share of Common Stock generally means either
the closing price or the average of the high and low sale price per share of
Common Stock on the relevant date, as determined in the Administrator’s
discretion, as reported by the principal market or exchange upon which the
Common Stock is listed or admitted for trade.  Refer to the Plan for a detailed
definition of Fair Market Value, including how Fair Market Value is determined
in the event that no sale of Common Stock is reported on the relevant date.

 

(i)      “Service”  means your employment or other service relationship with the
Company and its Affiliates.  Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which you are employed
or otherwise have a service relationship is not the Company or its successor or
an Affiliate of the Company or its successor.

 

(j)      “Shares” mean the shares of Common Stock underlying the Options.

 

(k)     “Stock Option Notice” means the written notice evidencing the award of
the Options that correlates with and makes up a part of this Agreement.

 

(l)      “Total and Permanent Disability” has the meaning set forth in the Plan.

 





-  7  -

--------------------------------------------------------------------------------

 



 

(m)     “You”; “Your”.  “You” or “your” means the recipient of the award of
Options as reflected on the Stock Option Notice.  Whenever the Agreement refers
to “you” under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to your estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the word “you” shall be deemed to
include such person.

 

 



-  8  -

--------------------------------------------------------------------------------

 



EXERCISE FORM

 

Administrator of 2014 Long-Term Incentive Plan

c/o Office of the Corporate Secretary

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

 

Gentlemen:

 

I hereby exercise the Options granted to me on ____________________, ____, by
Immunomedics, Inc. (the “Company”), subject to all the terms and provisions of
the applicable grant agreement and of the Immunomedics, Inc. 2014 Long-Term
Incentive Plan and notify you of my desire to purchase ____________ shares of
Common Stock of the Company at a price of $___________ per share pursuant to the
exercise of said Options.

 

 

Total Amount Enclosed:  $__________

 

 

 

 

 

Date:

____________________

    

 

 

 

(Optionee)

 

 

 

 

 

 

 

 

Received by IMMUNOMEDICS, INC. on

 

 

_________________________, ________

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------